Title: To James Madison from Bernard Smith, 6 June 1815
From: Smith, Bernard
To: Madison, James


                    
                        Sir,
                        New Brunswick June 6. 1815
                    
                    The Office of District Judge, having become vacant by the death of Judge Morris, I beg leave respectfully to suggest to the President, that Govr. Pennington, would, if appointed, accept of this office.
                    He was for several years a Judge of the Supreme Court of this State, and accepted of the office of Governor, more from a sense of duty, and in compliance with the wishes of his friends, than from inclination.
                    Govr. Pennington, has by his talents & his zeal contributed more towards the support of Republicanism than any other person in this State. The patriotism & energy which he displayed during the hour of danger cannot be unknown to the Genl. Government.
                    My attachment to the Administration and to the Republican cause, will, I trust be considerd an apology for making this representation. In addition to which permit me to remark that the appointment of Govr Pennington to the office of Judge of this District, would be very gratifying to the Republicans generally of this State, whose confidence & esteem he possesses in the highest degree. I have the honor to be very respectfully, Sir, your obedt. & very Hble Serv
                    
                        B: Smith
                    
                